                      Case 5:21-mj-05001-ADM Document 1 Filed 01/07/21 Page 1 of 3

AO I 06A (08/ 18) Application for a Warrant by Telephone or Other Reliable Electronic Means



                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                                 District of Kansas

              In the Matter of the Search of                                   )
          (Briefly describe the property to be searched
           or identify the person by name and address)
                                                                               ~
                                                                               )
                                                                                              Case No. 21 -mj-5001 -ADM
 SAMSUNG CELLULAR TELEPHONE LOCATED AT
JEFFERSON COUNTY KANSAS SHERIFF'S OFFICE;                                      )
                                                                               )
              See Attach A.
    APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property {identify the person or describe the
property to be searched and give its location):



located in the                     _ _ _ _ District of _ _ _ _ _
                                                               K_a n_s_a_s_ _ _ _ _ , there is now concealed (identif y the
person or describe the property to be seized):




          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                   f!!f evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                        Offense Description
        18 u.s.c. 1343                             Wire Fraud
        18 u.s.c. 1040                             Fraud in Connection with Major Disaster or Emergency Benefits


         The application is based on these facts:
        See Accompanying Affidavit

           f!!f   Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date ifmore than 30 days: _ _ _ _ _ ) is requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.     / //J

                                                                                                ~<~
                                                                                                 Applicafff's signature

                                                                                                      Kevin Lee Mills, SA FBI
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4. 1 by
                      telephone           _ _ _ _ (specify reliable electronic means) .


Date:        1/7/2021                                                                                  {hfi MrfJJl/7
                                                                                                          Judge's signature

                  Topeka,
City and state: _ _ __ __ Kansas
                             _ _ _ _ __ _                                             Angel D. Mitchell, United States Magistrate Judge
                                                                                                        Printed name and title
        Case 5:21-mj-05001-ADM Document 1 Filed 01/07/21 Page 2 of 3




                                      ATTACHMENT A

       Theproperfy to be searched is a Samsung cellular telephone, ~odel number SM-G960U,

Serial Number 4a51485531453498, hereinafter refe_rred tc;> as, "The Device." The Device is

currently located in evidence at the Jefferson County Sheriff's Office, 1360 Walnut Street,

Oskaloosa, Kansas 66066.

       This warrant authorizes the forensic examination of The Device for the purpose of

identifying the electronically stored information described in Attachment B.
        Case 5:21-mj-05001-ADM Document 1 Filed 01/07/21 Page 3 of 3




                                                                          \
                                        ATTACHMENT B

       1.       All records on the Device described in Attachment A that relate to violatio.n s of

18 U.S.C. §§ 1343, and involve Terie Lee Elkins and an Unidentified Subject known as,

"Dennis", including:

            a. All records on The Device described in Attachment A that rela,te to violations of

                18 U.S.C. § 1343 [Wire Fraud], and involve since the date and time that Terie Lee

                Elkins acquired/or had access to The Device, irlcluding:

                    1. Lists of c~mtacts and subsequent identifying infonp.ation;

                   2. Photographs relating to, United States Currency, shipping labels and

                       receipts;

                   3. Any information related to co-conspirator,s (including names, addresses,

                       telephone numbers, or any other identifying information);

                   4. Any and all communication in the furtherance of the fraud scheme

                       including internet messages and text messages;

                   5. All bank records, checks, credit card bills, account information, and other

                       financial records stored on The Device.

                   6. Any and ALL communications received and outgoing involving "Dennis"

                       and/or additional co-conspirators.

      b. Evidence of user attribution showing Who used or owned The Device at the time the

            thing~ described in this warrant were created, edited, or deleted, such as logs,

            phonebooks, saved usemames and,passwords, documents, and browsing history.




                                                  2
